DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/22 has been entered.

Election/Restrictions
Newly amended claim 14 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the facilitating object has been amended to be a thermometer, a heart-rate monitor, or a blood pressure monitor. The previously presented and examined claims required the facilitating object to be a means for limiting, preventing or stopping fluid leakage and not a medical device as required by amended claim 14. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 14 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the limitation “each of the first, second, third, fourth, fifth, sixth, seventh and eighth openings formed independently in the garment” as amended into claim 1.
 
Claim Objections
Claim 11 is objected to because of the following informalities:  the limitation “at least one facilitating object is means for” should read “at least one facilitating object is a means for”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In lines 16-17, it is unclear if the additional inner surface, outer surface, right and left sides, anterior and posterior portions, superior and inferior portions, and the lateral and medial ends are additional structures of the garment, or if these should be labeled “the” in front of each instance to refer back to the structure previously presented. For examination purposes the examiner is interpreting the recited structures in lines 16-17 to be the same structures as previously presented in the claim.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the anterior end” is refereeing to in the garment structure. The anterior end has not been previously presented and lacks antecedent basis. Is this different from the anterior portion as previously presented or the same structure?

Claim 11 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “at least one facilitating object” is in addition the “the facilitating object” as previously presented in claim 1, or if this is an additional object. The examiner is interpreting this newly presented facilitating object as the facilitating object presented in claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiernan (US 8,776,264).
In regard to claim 1, Kiernan teaches An easy access apparel for every day wear by a chronically ill subject who is undergoing chronic medical treatment (column 8, lines 16-19), the easy access apparel comprising: a garment (garment: 200) including an inner surface, an outer surface, a right side, a left side, an anterior portion, a posterior portion, a superior end, an inferior end, a lateral end, and a medial end (see figure 3), the garment comprising: (i) closeable openings each comprising at least one fastener (column 5, lines 58-67 through column 6, lines 1-14 and column 3, lines 22-27), the closeable openings including a first opening formed in the right side of the garment (access fitting: 214a), a second opening formed in left side of the garment (access fitting: 214a), a third opening formed in the anterior portion of the garment (access fitting: 214d), a fourth opening formed in the posterior portion of the garment (access fitting as detailed in column 3, lines 11-21 detailing a lumbar access fitting on back of garment), a fifth opening formed in a portion of the garment at or near the superior end of the garment (access fitting: 214c), a sixth opening formed in a portion of the garment at or near the anterior end of the garment (access fitting: 214d), a seventh opening formed in a portion of the garment at or near the lateral end of the garment (access fitting: 214g on first side), and an eighth opening formed in a portion of the garment at or near the medial end of the garment access fitting 214g on second side), each of the first, second, third, fourth, fifth, sixth, seventh and eighth openings formed independently in the garment (see figure 3 and 6); and(ii) at least one facilitating object (pouch on front of shirt in figure 3: column 6, lines 9-14); wherein the garment comprises an inner surface, an outer surface, a right side, a left side, an anterior portion, a posterior portion, a superior end, an inferior end, a lateral end, and a medial end (see garment 200 of figure 3); wherein at least one of the closeable openings is adapted to facilitate accessibility to a percutaneous access site on the body of a subject (see figure 3); wherein the at least one facilitating object is adapted to facilitate utilization of a percutaneous access site on the body of a subject (see figure 3); wherein the apparel is adapted to increase the physical, environmental, and emotional comfort of the subject (column 2, lines 5-12 and column 4, lines 45-48); wherein each of the closeable openings is formed on the outer surface of the garment through to the inner surface of the garment (figure 3), and wherein: 2ME1 40791490v.1Application No. 16/428,298 Docket No.: 128533-02201Reply to Office Action of April 1, 2022(a) at least one of the closeable openings is positioned over the percutaneous access site on the body of the subject when the easy access apparel is worn by the subject, a first garment edge and a second garment edge surrounding the at least one of the closeable openings; or (b) a noncontiguous alignment of first and second garment edges is adapted to open the closeable openings and expose the percutaneous access site when the easy access apparel is worn by the subject, and the contiguous alignment of the first and second garment edges is adapted to close the closeable openings and conceal the percutaneous access site; or (c) the at least one fastener is a fastening system comprising a first fastening component and second fastening component, wherein the first fastening component is located on a first garment edge and the second fastening component is located on a second garment edge of the garment, the first and second garment edges surrounding the closeable openings, and engagement of the first fastening component and the second fastening component results in the closing of the closeable openings, and disengagement of the first and second fastening components results in opening of the closeable openings (see figure 3 detailing zipper of each edge of opening that is closeable and openable); or (d) the at least one fastener is a fastening system including a flaccid system; or (e) the at least one facilitating object is positioned on the inner surface of the right side, the left side, the anterior portion, the posterior portion, the superior end, the inferior end, the lateral end, and/or the medial end of the garment, the at least one facilitating object including a facilitating attachment means for attachment of the at least one facilitating object to the garment (it is noted that only one of a-e is required to read on the claim due to the “or” language).  

 	In regard to claim 3, Keirnan teaches wherein the garment is a shirt, trousers, or underwear (see figure 3 garment 200 is a shirt).  

 	In regard to claim 7, Keirnan teaches wherein the at least one fastener is a zipper system (see figure 6 illustrating zipper closure and column 7, lines 20-22).
3 ME1 40791490v.1 Application No. 16/428,298 Docket No.: 128533-02201 Reply to Office Action of April 1, 2022  
 	In regard to claim 28, Keirnan teaches a method of improving the comfort of a subject during the utilization of a percutaneous access site comprising providing the easy access apparel of claim 1 (column 8, lines 10-19 details the utilization of an access site and column 4, lines 45-48 detail the comfort of not having to disrobe to access the user’s skin site).  

 	In regard to claim 29, Keirnan teaches wherein:(a) the easy access apparel is effective to enhance or maintain the physical, environmental or emotional comfort of a subject; or5 ME1 40791490v.1Application No. 16/428,298 Docket No.: 128533-02201Reply to Office Action of April 1, 2022(b) the easy access apparel is effective to enhance or maintain a subject's perception of dignity; or (c) the easy access apparel is effective to enhance or maintain a subject's sensation of modesty; or (d) the easy access apparel is effective to enhance or maintain a subject's feeling of normalcy (it is noted that only one of a-d is required to read on the claim due to the “or” language) (column 2, lines 5-12 and  column 4, lines 45-48 details that the garment allows for comfort since they don’t have to remove or disrobe to access the user’s body).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 11-12, 15-17, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2006/0253953) in view of Hopkins (US 6,694,521).
In regard to claim 1, Williams teaches an easy access apparel for every day wear by a chronically ill subject who is undergoing chronic medical treatment (see abstract and paragraph 0022), the easy access apparel comprising: a garment including an inner surface, an outer surface, a right side, a left side, an anterior portion, a posterior portion, a superior end, an inferior end, a lateral end, and a medical end (see annotated figure below), the garment comprising closeable openings each comprising at least one fastener (openings are provided in annotated figure below, and at least one facilitating object (pad 29 or pocket 27: figure 5); wherein at least one of the closeable openings is adapted to facilitate accessibility to a percutaneous access site on the body of a subject (paragraph: 0041-0042); wherein at least one of the facilitating object is adapted to facilitate utilization of a percutaneous access site on the body of a subject (paragraph 0057); wherein the apparel is adapted to increase the physical, environmental, and emotional comfort of the subject (paragraph 0022), and wherein the closeable openings are formed on the outer surface of the garment through to the inner surface (openings extend through outer and inner layer: see annotated figure below); and wherein (only one of a-e is needed to be met the limitations below due to the “or” language): 
 	(a) the at least one closeable opening is positioned over a percutaneous access site on the body of subject, a first garment edge and a second garment edge surrounding the opening (paragraph 0042), or 
 	(b) the noncontiguous alignment of the first and second garment edges is effective to open the opening and expose the percutaneous access site, and the contiguous alignment of the first and second garment edges is effective to close the opening and conceal the percutaneous access site (paragraph 0041-0042), or 
 	(c) the at least one fastener is a fastening system comprising a first fastening component and second fastening component, wherein the first fastening component is located on the first garment edge and the second fastening component is located on the second garment edge (paragraph 0045), and the engagement of the first fastening component and the second fastening component results inME1 38585641v.1Application No. 16/428,298Docket No.: 128533-02201Reply to Office Action of October 6, 2021 the closing of the closeable opening, and the disengagement of the first and second fastening components results in the opening of the closeable opening (paragraph 0045); or 
 	(d) the fastening system is a flaccid system; or 
 	(e) the garment comprises at least one facilitating object positioned on the inner surface of the right side, the left side, the anterior portion, the posterior portion, the superior end, the inferior end, the lateral end and/or the medial end of the garment (one set of corresponding snap fasteners would be located on inner surface of garment to attach with fasteners on the exterior surface: paragraph 0045), the at least one facilitating object including a facilitating attachment means for attachment of the at least one facilitating member to the garment (area is that as illustrated in figure 5, the attachment means is the compartment 27  and the pad 29 is object). Further, it is noted that the facilitating attachment means invokes 112 6th paragraph and the means can be that as described in paragraph 104 of applicant’s specification and details any suitable affixment member, which can be a compartment/pocket).  Further, Williams teaches that releasable sleeves can be provided on the garments disclosed (not illustrated detailed in bottom of paragraph 0062).

    PNG
    media_image1.png
    397
    500
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    416
    500
    media_image2.png
    Greyscale


 	However, Williams fails to teach eight openings formed independently in the garment at specific locations. Williams teaches a number of the eight openings as detailed above in the annotated figure. While Williams teaches sleeves with relseable means, Williams fails to disclosure how the relseable means are arranged on the sleeve. 
 	Hopkins is used to teach a premature infant medical garment, wherein the front and back portions of the garment are connected with temporary connection means to provide a way to access a baby’s body there below for medical treatment as needed (column 1, lines 6-12 and column 1, lines 50-62). Further, Hopkins teaches sleeves with releasable means (see upper and lower edges of sleeves with releasable seams: figure 2). The lower releasable means on the right sleeve is the first right side opening and the lower releasable means on the left sleeve is the second left side opening; wherein the releasable side seam on the right side of the garment is the fourth posterior opening; wherein the upper sleeve releasable means on the right or left sleeve is the sixth opening located near the inferior end, and wherein the relseable side seams on the left side of the garment is the seventh lateral opening (see annotated figure below).

    PNG
    media_image3.png
    319
    518
    media_image3.png
    Greyscale

 	Here we are taking the well-known releasable sleeves of Williams (not illustrated, detailed in bottom of paragraph 0062) and using the well-known fastening arrangement of releasable sleeves as taught by Hopkins to create a releasable sleeve that is easy to don and doff on a baby. Further, we are taking the well-known front and back panels of Williams and providing a well-known releasable seam between the front and back panels as taught by Hopkins to teach a premature infant garment that allows for even greater access to the baby’s body for medical treatment. 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the medical baby garment of Williams with the releasable sleeves having the fastening arrangement and front and back relseable seams as taught by Hopkins since the garment of Williams provided with releasable sleeves on the upper and lower edges would provide a sleeve that is easy to don and doff and the releasable side sides would allow further access to the baby’s body as needed. 

 	In regard to claim 3, Williams teaches wherein the garment is a shirt, trousers, or underwear (see garment of figure 6).  
 
 	In regard to claim 11, Williams teaches wherein the at least one facilitating object is a means for limiting, preventing or stopping fluid leakage during the utilization of a percutaneous access site when the easy access apparel is worn by the subject (absorbent pad as detailed in paragraph 0057, 112 6th interpretation from specification requires the object to be any absorbent product). 
 
 	In regard to claim 12, Williams teaches wherein the at least one facilitating object is an object configured to provide anti-microbial, anti-septic, and/or wound healing during the utilization of a percutaneous access site (pad is protective: paragraph 0057).  

 	In regard to claim 15, Williams teaches wherein the at least one facilitating object is a comprises a sterile disposable absorbent article (paragraph 0057).  

 	In regard to claim 16, Williams teaches wherein the disposable absorbent article comprises one or more selected from the group consisting of a flake, a strip, powders, filaments, ME1 38585641v.1Application No. 16/428,298Docket No.: 128533-02201Reply to Office Action of October 6, 2021 fibers, a film, a coating, a textile, a nonwoven material, a napkin, a pad, a mat, a gauze, a dressing, a sponge, a bandage, or a foam (paragraph 0057).  

 	In regard to claim 17, Williams teaches wherein the disposable absorbent article is sterilized gauze, or a sterilized pad (see paragraph 0057).  
 	In regard to claim 28, Williams teaches a method of improving the comfort of a subject during the utilization of a percutaneous access site comprising providing the easy access apparel of claim 1 (see abstract).  

 	In regard to claim 29, Williams teaches wherein: the easy access apparel is effective to enhance or maintain the physical, environmental or emotional comfort of a subject (see paragraph 0022): or the easy access apparel is effective to enhance or maintain a subject's perception of dignity; or the easy access apparel is effective to enhance or maintain a subject's sensation of modesty; or the easy access apparel is effective to enhance or maintain a subjects feeling of normalcy (see paragraph 0022).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2006/0253953) and Hopkins as applied to claim 1 above and in further view of Roy (US 2007/0083976).
Williams and Hopkins teach a garment as described above in claim 1. Further, Williams teaches the releasable fasteners 22 being snaps or other fastening means (paragraph 0045). However, Williams fails to teach the at least one fastener being a zipper system.
 	In regard to claim 7, Roy teaches a garment having medical access openings that are fastened by zipper/zipper system (paragraph 0038).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the releasable fastening means of Williams as zipper fasteners as taught by Roy, since the releasable fastening means of Williams being zipper fasteners would provide a garment having a releasable means to securely attached and detach a panel as needed for medical purposes. Here we are taking one well-known releasable fastening means (snaps of Williams) and replacing it with another well-known releasable fastening means (zippers of Roy) to access a user’s body under a garment as needed. 

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2006/0253953) and Hopkins as applied to claims 1 and 15 above and in further view of in view of Hebert (US 6,074,272).
  	Williams and Hopkins fail to teach the absorbent article being one or more layers.
 	In regard to claims 20-22 Hebert teaches the disposable absorbent article being a breast pad and comprising one or more layers (see Fig 3); wherein the breast pad comprises a first (third layer: 28), second (second layer: 26), and third layer (first layer: 24), the first layer comprising a liquid permeable material (see column 5, lines 32-37), the second layer comprising a liquid absorbent material (column 5, lines 14-29), and a third layer comprising a liquid impermeable layer (column 5, lines 3-13); wherein: the liquid permeable materials include textile and non-woven fabric, a perforated film forming polymer, a porous foam, a reticulated foam, a reticulated thermoplastic film or a thermoplastic scrims (column 5, lines 32-37); the liquid absorbent materials include comminuted wood pulp, creped cellulose cotton, an absorbent foam, an absorbent sponge, a synthetic staple fiber, a polymeric fiber, a hydrogel- forming polymer comprises a gelling agent, or a combination thereof (column 5, lines 14-29), and the liquid impermeable materials include polyethylene, polypropylene, polyester, a polyamide, ethylene vinyl acetate, polyvinyl chloride, polyvinylidene chloride, cellophane, nitrocellulose or a cellulose acetate film (column 5, lines 32-37).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the breast pad/conventional nursing pad of Williams (see bottom of paragraph 0057) in the layered construction as taught by Hebert, since the breast pad of Williams provided with a three layered construction would provide a pad device that is able to wick liquids away from the wound or incision site, absorb the liquid in the center layer, and provide a backing layer that prevents the liquid in the cushion layer from wetting the garment. Here we are taking one well-known breast pad (Williams) and replacing it with a well-known three layered breast pad (Hebert) to provide a breast pad with better wicking, absorption and containing properties. 

Response to Arguments
Applicant's arguments filed 06/06/22 have been fully considered but they are not persuasive. 
Applicant remarks that Williams (US 2006/0253953) fails to teach eight openings that are interpedently formed in the garment as amended into claim 1. 
The prior art of Williams (US 2006/0253953) in view of Hopkins (US 6,694,521) has been used to reject the claims as amended. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Braden (US 8,832,864) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732


/ALISSA L HOEY/Primary Examiner, Art Unit 3732